Citation Nr: 0315475	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  99-15 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for scars of the left 
upper arm and shoulder, with retained foreign bodies, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105, the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In January 2001, the Board remanded this claim to the RO for 
further action and adjudication.  The RO then returned the 
case to the Board on April 18th, 2003, for further appellate 
disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's service-connected residuals of shell 
fragment wounds to the left upper arm and shoulder are 
complaints of pain and weakness, retained foreign bodies, and 
tender scars.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for scars of the left upper arm and shoulder, residuals of 
shell fragment wounds, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 
49590-49599 (July 31, 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  In March 2001, the RO sent 
a letter to the veteran explaining to him the requirements of 
the VCAA.  The VCAA-notice letter of March 2001 informed him 
what evidence and information VA would be obtaining, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  This letter 
sufficiently explained the respective responsibilities of the 
veteran and VA concerning his claim for benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in February 2001, the RO sent another letter to 
the veteran asking him for information specifically needed in 
his case.  He was asked to identify all health care providers 
who had treated him for his left arm.  Based on these 
documents, the Board finds that the Department's duty to 
notify has been fully satisfied. 

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
March 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, the March 2001 
letter expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  That one-year period 
has now expired, and it is clear that the veteran has nothing 
further to submit.  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  
Again, in response to the VCAA development letters, he 
referenced VA treatment, and those records were obtained.  VA 
has also obtained any private medical records identified by 
the veteran throughout the course of processing his claim and 
for which he provided sufficient information and completed a 
release form.  There is no basis for speculating that 
relevant evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
been provided VA examinations, and the most recent 
examinations included medical opinions concerning the 
residuals of the veteran's in-service shrapnel wounds.  There 
is no objective evidence indicating that there has been a 
material change in the severity of his service-connected 
condition since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

II.  Increased Rating for Scars of the Left Upper Arm and 
Shoulder as a Result of Shell Fragment Wounds

The veteran contends that symptomatology associated with his 
service-connected scars of the left upper arm and shoulder is 
more severe than currently evaluated.  He refers to pain and 
weakness associated with the left upper extremity in this 
regard.

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

The veteran's service-connected shell fragment wound scars 
are evaluated under Diagnostic Code (DC) 7804.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In a January 2003 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


The veteran received shell fragment wounds to the left upper 
arm and shoulder as the result of action with the enemy 
during active military service.  During a VA physical 
examination conducted in January 1972, X-rays reflected 
several metallic fragments in the left clavicle and left 
shoulder area.  Two scars in the bicep region of the left arm 
were noted.  One was in the anterior region, while the other 
was anterolateral.  Each was approximately one inch in 
length.  No muscle loss or damage was apparent.  These were 
tender when deep pressure was applied or during certain 
movements of the arm.  A one-inch scar on the anterior part, 
just below the acromioclavicular joint of the left shoulder, 
also was observed.  This was superficial, and also contained 
a retained foreign body.  However, there was no muscle loss, 
and the veteran had full range of motion in all joints of the 
left upper extremity.  Similar findings were noted during VA 
physical examinations conducted in July 1973 and August 1982.  

The veteran then underwent a VA physical examination in 
August 1996.  He was observed to have multiple shell fragment 
wounds of the left arm and shoulder.  A 2-centimeter scar to 
the left anterior shoulder area was observed, along with a 
3-centimeter by 1 1/2-centimeter scar on the proximal left 
arm and an anterior scar approximately 2 centimeters in 
length on the left proximal arm.  These were nontender with 
no retraction.  No limitation of functional effort of the 
left arm or left shoulder was observed by the examiner.  Nor 
was there any indication of keloid formation, acute 
inflammation, swelling, or tissue depression.  

During private medical treatment conducted in 1997, multiple 
shell fragment wounds of the left upper hemothorax above the 
left clavicle posteriorly were noted by X-ray.  The veteran 
complained of pain in the left elbow and shoulder.  He also 
complained of numbness and tingling in the left hand and 
fingers.  Osteoarthritis of the left shoulder was diagnosed.  
However, this was not attributed to the multiple shell 
fragment wounds previously incurred.  

The veteran then underwent a VA physical examination in July 
1999.  He indicated that he had difficulty holding objects in 
his left hand and that he had constant pain in his left arm.  
Two tender scars on the left biceps and one tender scar over 
the left deltoid region were observed.  None was more than 
three centimeters in length.  The left shoulder lacked 
20 degrees of flexion and abduction with some minimal loss of 
strength.  The left elbow lacked 10 degrees of full 
extension, and strength was 4/5.  Flexion of the left elbow 
was to 120 degrees.  

A September 1999 addendum to the examination report noted 
that the in-service shell fragment wounds resulted in no 
injury to bones, nerves, or blood vessels.  There were two 
entrance wounds and one exit wound, which was tender with a 
palpable mass.  There were no adhesions, tendon damage, or 
bone, joint, or nerve damage.  During repetitive use, the 
veteran did experience reduction in range of motion due to 
increased weakness.

The veteran most recently underwent VA physical examinations 
in April and September 2002.  He complained of pain in the 
left upper extremity during physical activity.  Multiple 
areas of scarring of the left upper arm and shoulder were 
observed.  These were not noted to be tender to deep 
palpation.  The left upper extremity had normal deep tendon 
reflexes, normal sensation, and a normal radial pulse.  
X-rays reflected multiple metallic fragments in the upper 
extremity area to include the left upper arm at the midshaft 
level.  However, the veteran had full range of motion of the 
joints of the left upper extremity and shoulder.  The 
examiners concluded the veteran's residuals of the in-service 
shell fragment wounds were essentially his chief complaints 
(i.e., pain).

The veteran's scars are evaluated under Diagnostic Code 7804 
for tender and painful superficial scars.  The Board will 
consider whether a higher rating can be granted under this 
diagnostic code, as well as any other code that may be 
pertinent to the veteran's disability.

The veteran is not service-connected for burn scars, so those 
Diagnostic Codes do not apply.  The scars are not located on 
the head, face, or neck, so Diagnostic Code 7800 does not 
apply.  The new version of Diagnostic Code 7801 provides 
ratings for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A deep scar is 
one associated with underlying soft tissue damage.  However, 
the veteran's service-connected scars have been medically 
classified as superficial (i.e., not deep), and, as discussed 
below, there is no persuasive evidence that the scars cause 
limited motion.

Prior to August 30, 2002, superficial scars that either were 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration were evaluated as 
10 percent disabling.  See 38 C.F.R. § 4.118, DC 7803, 7804.  
The amended provisions of 38 C.F.R. § 4.118, DC 7803 and 7804 
also do not provide for a disability rating in excess of 
10 percent.  Therefore, a higher rating cannot be assigned 
under Diagnostic Code 7804 because 10 percent is the maximum 
rating available for tender and painful superficial scars 
under both the old and the new rating criteria.  Also, even 
if there was repeated ulceration of the scars, which there is 
not, a higher rating could not be assigned under Diagnostic 
Code 7803 because 10 percent is the maximum rating available 
for such symptoms.

Alternatively, under both the old and new versions of 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the affected part.  The shell fragment wound 
scars are located on the veteran's left upper arm and 
shoulder.  Normal range of motion for the arm is shoulder 
elevation (flexion) and abduction to 180 degrees.  38 C.F.R. 
§ 4.71, Plate I.  External and internal rotation of the 
shoulder is to 90 degrees.  Id.  Normal range of motion for 
the elbow is flexion to 145 degrees.  Id.  Therefore, the 
limitation of motion of the left shoulder to 160 degrees and 
limitation of flexion of the left elbow to 120 degrees 
observed during the VA physical examination conducted in July 
1999 represented no more than slight limitation of motion 
under the diagnostic codes applicable to impairment of the 
shoulder and elbow.  See 38 C.F.R. § 4.71a, DC 5201, 5206, 
5207 (2002).  Thus, the 10 percent disability rating in 
effect for the scars is the maximum evaluation warranted, 
even when considering whether any impairment of the arm has 
resulted from the scars, which, the Board must note, is not 
actually shown by the medical evidence.  The more recent VA 
examinations have shown no such limitations.


The veteran argues that he is entitled to a higher rating due 
to weakness, shooting pain, etc.  If the veteran has separate 
and distinct manifestations attributable to the same injury, 
he can receive compensation under different diagnostic codes.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994).  In other words, he could receive one disability 
rating for joint symptomatology and another rating for nerve 
impairment and another rating for tender scars, if the 
manifestations were separate.  In this case, however, a 
separate rating cannot be assigned for the following reasons.  
There is no indication that the in-service shell fragment 
wounds have resulted in joint, muscle, or nerve impairment.  
The service medical records explicitly state no such 
impairment.  Despite the veteran's complaints, no medical 
professional has indicated such symptomatology is present as 
a result of the in-service wounds and have, in fact, 
concluded the opposite.  The veteran was diagnosed with left 
carpal tunnel syndrome, for which he underwent surgery in 
June 2000, but no medical professional has stated the nerve 
entrapment was a result of the service-connected shell 
fragment wound residuals.  The same is true for the ulnar 
neuropathy shown on nerve testing in 2000.

The Board finds, as to all material issues, that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  
Without impaired functioning of the arm or shoulder as a 
result of the scars, or soft tissue damage, or other 
disability due to the shell fragment wound (muscle, nerve, 
etc.), he simply is not entitled to a schedular disability 
rating higher than 10 percent.  The veteran does not meet 
these criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.  Accordingly, the claim for a higher 
disability rating for the veteran's service-connected scars 
on the left arm and shoulder is denied.  


ORDER

An increased rating for scars of the left upper arm and 
shoulder is denied.



                       
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

